Case 2:19-cv-14026-RLR Document 14 Entered on FLSD Docket 03/01/2019 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                      FORT PIERCE DIVISION

  LACEDRIC REESE,

                     Plaintiff,

            vs.                                            CASE NO. 2:19-cv-14026-RLR

  WELLS FARGO BANK, N.A.,

                     Defendant.



                                   JOINT MOTION TO ARBITRATE

           Plaintiff LaCedric Reese (“Plaintiff”), and Defendant, Wells Fargo Bank, N.A. (“Wells

  Fargo”) (collectively the “Parties”), by and through their undersigned counsel, hereby submit this

  joint motion to arbitrate and stay the case, stating as follows:

           1.        Plaintiff commenced this action by filing a complaint against Wells Fargo on or

  about January 25, 2019. [See Doc. 1, Complaint.]

           2.        The Parties have agreed to arbitrate all of the claims against one another in this

  action before the American Arbitration Association (“AAA”), pursuant to the Parties’ written

  arbitration agreement.

           3.        The Parties therefore respectfully request that this Court enter the Agreed Order

  attached hereto as Exhibit “A,” which orders that all of the claims in this lawsuit be submitted to

  final, binding arbitration and stay the lawsuit pending arbitration.

           WHEREFORE, PREMISES CONSIDERED, the Parties respectfully request that this

  Court enter the Agreed Order attached hereto as Exhibit "A."




  07685.2206/14770696.1                                1
Case 2:19-cv-14026-RLR Document 14 Entered on FLSD Docket 03/01/2019 Page 2 of 3




        Dated this 1st day of March, 2019.



                                             By: /s/ Rebecca S. Saelao
                                                 REBECCA S. SAELAO (FL Bar No. 1011101)

                                                SEVERSON & WERSON
                                                One Embarcadero Center, Suite 2600
                                                San Francisco, California 94111
                                                Telephone: (415) 398-3344
                                                Facsimile: (415) 956-0439

                                                Attorneys for Defendant
                                                WELLS FARGO BANK, N.A.




                                             By: /s/ John C. Distasio
                                                 JOHN C. DISTASIO (FL Bar No. 096328)

                                                MORGAN & MORGAN, TAMPA, P.A.
                                                One Tampa City Center
                                                201 North Franklin Street, 7th Floor
                                                Tampa, FL 33602
                                                Telephone: (813) 223-5505
                                                Facsimile: (813) 257-0571

                                                Attorneys for Plaintiff
                                                LACEDRIC REESE




                                                 2
Case 2:19-cv-14026-RLR Document 14 Entered on FLSD Docket 03/01/2019 Page 3 of 3



                                       CERTIFICATE OF SERVICE

           I hereby certify that on March 1, 2019, the foregoing document was electronically filed

  with the Clerk of the Court using CM/ECF system which will send a notice of electronic filing

  via the Court’s ECF system to all CM/ECF participants.



                                             By: /s/ Rebecca S. Saelao
                                                 Rebecca S. Saelao




  07685.2206/14770696.1                            3
